             Case 7:15-mj-03429-MRG Document 3 Filed 11/13/20 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK                                         Q URIGI · AL
 UNITED STATES OF AMERICA,
                                                         Case No.: 15 MAG 3429          (MRG)
                                      Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-

                 MICHAEL EHMANN


                                      Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.




                                                           Hl~
                                                           United States Magistrate Judge




Dated:          13     day of_N_o_v_e_m_be_r_ _ _ _ _ 201L_
               Poughkeepsie, New York
